            Case 2:21-cv-00178-cr Document 35 Filed 08/02/21 Page 1 of 3

                                                                                 U.:5. [;: .:-:? i L: l CJURT
                                                                               DlSTHICT Of VERMONT
                                                                                            FlLED
                             UNITED STATES DISTRICT COURT
                                       FOR THE                                Zill AUG -2 PH ff: Si
                                 DISTRICT OF VERMONT
                                                                                            CLERK
Tina Gray-Rand, Michael Hammond,                         )                     BY           lffYV'
                                                                                        0   Ul Y CLE RX
William Royals, Taylor Cook, et al., on                  )                          ~

behalf of themselves and all others similarly            )
situated,                                                )
                                                         )
               Plaintiffs,                               )
                                                         )
       v.                                                )      Case No. 2:21-cv-178
                                                         )
Vermont Agency of Human Services,                        )
Michael Smith, Secretary of the Agency of Human          )
Services, and Sean Brown, Commissioner of the            )
Department for Children and Families,                    )
                                                         )
               Defendants.                               )

                         ENTRY ORDER
       DENYING WITHOUT PREJUDICE PLAINTIFFS' REQUEST FOR
       IMMEDIATE RULING ON THEIR MOTION FOR A TEMPORARY
          RESTRAINING ORDER/PRELIMINARY INJUNCTION
                            (Doc. 32)
       On July 22, 2021, the court held a hearing on Plaintiffs' motion for a temporary
restraining order/preliminary injunction. On that same date, Plaintiffs filed new
declarations and Defendants filed a motion to dismiss which contained many of
Defendants' arguments in opposition to Plaintiffs' motion for a temporary restraining
order/preliminary injunction. Defendants sought to incorporate their motion to dismiss by
reference and asked the court to consider the arguments set forth therein even though the
motion to dismiss was not ripe for adjudication. At the court's hearing, both parties
briefly addressed class certification although there is no motion for class certification
pending.
       On July 23, 2021, the court entered an Extended Temporary Restraining Order
(Doc. 25) which required that current participants in the GA program be offered the
opportunity to remain in the program and self-attest to a disability until the court rendered
          Case 2:21-cv-00178-cr Document 35 Filed 08/02/21 Page 2 of 3




a decision on Plaintiffs' motion for a temporary restraining order/preliminary injunction.
The Extended Temporary Restraining Order further required the parties to provide the
court with a briefing schedule regarding the motion for a temporary restraining
order/preliminary injunction, motion to dismiss, and, if they chose, motion for class
certification, and to propose stipulated amendments to the Extended Temporary
Restraining Order.
       On July 28, 2021, the parties proposed a briefing schedule, which the court
adopted, which renders the motion to dismiss and the motion for class certification ripe
for adjudication on August 27, 2021. The parties also proposed stipulated amendments to
the Extended Temporary Restraining Order which the court adopted. Two days later, on
July 30, 2021, in a reply brief, 1 Plaintiffs requested an immediate ruling on their motion
for a temporary restraining order/preliminary injunction. In doing so, Plaintiffs do not
explain why the court's Amended Extended Temporary Restraining Order (Doc. 29) fails
to protect their interests during the parties' briefing schedule.
       The Amended Extended Temporary Restraining Order provides that
"[p]articipants in the GA program as of July 22, 2021, ... who self-attest to having a
disability and are otherwise eligible shall be entitled to remain in GA housing until the
court renders a decision on Plaintiffs' motion for a temporary restraining
order/preliminary injunction." (Doc. 29 at 2, , 1) ( emphasis supplied). Plaintiffs, to the
extent they are participants in the GA program, thus remain entitled to GA housing
benefits under the Amended Extended Temporary Restraining Order. In their reply brief,
Plaintiffs fail to identify a Plaintiff that is not protected by the court's Amended Extended
Temporary Restraining Order.
       To the extent Plaintiffs seek an order that extends to the proposed class members,
including future applicants to the GA program, class certification has not yet been
requested. While "a district court has general equity powers allowing it to grant
temporary or preliminary injunctive relief to a conditional class[,]" this requires the court

1
 Courts generally do "not consider arguments raised for the first time in a reply brief1.]" Keefe
ex rel. Keefe v. Shala/a, 71 F .3d 1060, 1066 n.2 (2d Cir. 1995).
                                                 2
          Case 2:21-cv-00178-cr Document 35 Filed 08/02/21 Page 3 of 3




to consider whether class certification is appropriate. Mays v. Dart, 453 F. Supp. 3d 1074,
1085 (N.D. Ill. 2020). Because Plaintiffs have not yet filed a memorandum in support of
their motion for class certification and their briefing schedule indicates that it will not be
ripe for adjudication until August 27, 2021, the court will not address it without the
benefit of both parties' briefs.
                                      CONCLUSION
       For the foregoing reasons, the court DENIES without prejudice Plaintiffs' request
for immediate ruling on its motion for a temporary restraining order/preliminary
injunction. (Doc. 32.)




                                               3
